DETAILED ACTION
This action is response to communication:  response to election filed on 12/06/2021.
Claims 1-20 are currently pending in this application.  Applicants have elected Group I (claims 1-15) without traverse.  Claims 16-20 have been withdrawn. 
No IDS has been received for this application.

Election/Restrictions
Applicant’s election without traverse of the restriction requirement in the reply filed on 12/06/2021 is acknowledged.

Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/06/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims  1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


As per claims 1-15, the claims recite a system/method for obtaining authentication credentials from users.  However, it is unclear if the system/method is actually directed toward such purposes.  The steps of the independent claims make such steps unclear.  The claims recite “receiving, by the user computing device … the user input describing the requested authentication credential, and transmitting, from the user computing device … data describing the requested authentication credential.”  The term “describing the requested authentication credential,” is unclear, as it seems like only data describing the credential is input/transmitted, but not the credential itself.  However, the preamble of the claims seem to direct it toward inputting/transmitting the credential itself.  The other parts of the independent claims are unclear for similar reasons.  For example, Claim 1 recites “data describing a security query requesting an authentication credential.”  This this the request for an authentication credential itself, or is it merely ancillary data or metadata related to the request?  Other terms such as “user input that describes the requested authentication credential” are unclear as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14, and 15 rejected under 35 U.S.C. 103 as being unpatentable over Estroff et al. US Patent Application Publication 2009/0217389 (Estroff), in view of Lindemann et al. US Patent Application publication 2014/0289820 (Lindemann)

	As per claim 1, Estroff teaches a computer system for obtaining authentication credentials from users, the computing system comprising: at least one processor (Figure 1 with hardware device); at least one tangible non-transitory computer-readable medium that stores instructions that, when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: receiving, at a user computing device from a server computing device, data describing  an authentication credential (Figure 3 with receiving scancode sequence; also see Figure 1 and paragraphs 22-23 with server sending hardware device scancode sequence); determining, by the user computing device, an input format for receiving a user input that describes the authentication credential (paragraphs 21-23 hardware device determines input device type based on indicator and stored scancode sequence); receiving, by the user computing device, the user input according to the input format determined by the user computing device, the user input describing the requested authentication credential (paragraph 28 with user entering input to indicate input device, such 
	Although Estroff teaches receiving, at a user computing device from a server computing device, data describing an authentication credential, Estroff does not explicitly teach that the data describes a security query requesting an authentication credential.  However, receiving data describing a security query requesting an authentication credential would have been obvious.  For example, see Lindemann (paragraph 62 wherein relying party selects authentication technique; paragraph 29, 63, and throughout wherein relying party is remote/server; paragarph 68 wherein relying party sends indication of required assurance lvel to gain authentication; see also Figure 9 with requiring explicit authentication modality; see paragraph 52 wherein explicit authetcation may be Pin code or biometric).  Lindemann further shows receive a user input that describes the requested authentication credential, receiving, by the user computing device, the user input according to the input format determined by the user computing device, and transmitting, from the user computing device to the server computing device, data describing the requested authentication credential (see Figure 9 with after choosing explicit authentication, system receives authentication information from user and system transmits it to the relying party to authenticate user; 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Estroff with Lindemann.   One of ordinary skill in the art 
	As per claim 2, Estroff as modified teaches wherein the operations further comprise determining, at the server computing device and based on one or more characteristics of the user computing device, a data format for the data describing the security query that is received at the user computing device from the server computing device (Lindemann paragraph 62; also see Figure 9 with explicit authentication; see paragraphs 55-59 with choosing explicit authentication if assurance level is not enough; assurance level based on computing device such as distance/location; also see paragraph 65-66). 
	As per claim 3, Estroff as modified teaches further comprising an additional server computing device, and wherein the operations further comprise transmitting additional data describing the requested authentication credential from the server computing device to the additional server computing device, and wherein the additional data describing the requested authentication credential differs from the data describing the security query that is received at the user computing device form the server computing device (such limitations would have been obvious to one of ordinary skill in the art and merely a user choice by using a plurality of devise; see also Lindemann paragraph 81 with utilizing a plurality of servers; also see paragraph 63 wherein relying party and trusted third party server are different entities; data may be different as data may be manipulated from one party to another).
	As per claim 4, Estroff as modified teaches wherein the operations further comprise: determining, at the server computing device and based on one or more characteristics of the user computing device, a data format for the data describing the security query that is received 
	As per claim 7, Estroff as modified teaches wherein receiving by the user computing device, the user input according to the input format determined by the user computing device, the user input describing the requested authentication credential, comprises detecting a movement gesture using a movement sensor of the user computing device (obvious over Lindemann; see paragraph 52 wherein explicit authentication includes swipe on fingerprint sensor).
	As per claim 8, Estroff as modified teaches wherein the user computing device comprises a plurality of physical buttons, and wherein receiving, byt eh user computing device, the user input according to the input format determined by the user computing device, the user input describing the requested authentication credential, comprises detecting an input sequence with respect to the plurality of physical buttons (obvious over LIndemann; see paragraph 52 wherein explicit authentication includes entering a pin code).   
Claim 9 is rejected using the same basis of arguments used to reject claim 1 above. 
Claim 10 is rejected using the same basis of arguments used to reject claim 4 above. 
Claim 11 is rejected using the same basis of arguments used to reject claim 3 above. 

Claim 15 is rejected using the same basis of arguments used to reject claim 8 above.

Claims 5, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the Estroff combination as applied above, and further in view of Zhong US Patent Application Publication 2015/0082397 (Zhong)
As per claim 5, the Estroff combination does not explicitly teach wherein determining, by the user computing device, the input format for receiving the user input that describes the requested authentication credential comprises referencing a preferred input format defined by a manufacturer of the user computing device.  However, utilizing a manufacturer’s specified authentication type is well known in the art.  For example, see Zhong (paragraph 135 wherein the manner of authentication may be specified by manufacturer of equipment).
At the time the invention was filed, it would have been obvious to one of ordinary skill I the art to combine the teachings of Zhong with the Estroff combination.  One of ordinary skill in the art would have been motivated to perform such an addition to avoid using a uniform authentication or permission method to provide a friendly user experience (paragraphs 4-5 of Zhong).
As per claim 6, the Estroff combination does not explicitly teach wherein determining, by the user computing device, the input format for receiving the user input that describes the requested authentication credential comprises determining the nput format based on a user preference with respect to inputting the user input.  However, taking into account user 
At the time the invention was filed, it would have been obvious to one of ordinary skill I the art to combine the teachings of Zhong with the Estroff combination.  One of ordinary skill in the art would have been motivated to perform such an addition to avoid using a uniform authentication or permission method to provide a friendly user experience (paragraphs 4-5 of Zhong).
Claim 12 is rejected using the same basis of arguments used to reject claim 5 above. 
Claim 13 is rejected using the same basis of arguments used to reject claim 6 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495